DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10, similarly disclose “a first thin film transistor (TFT), a second TFT, a third TFT, a fourth TFT, a fifth TFT, a sixth TFT, a seventh TFT, a capacitor, and an organic light-emitting diode (OLED); wherein, during a reset phase, the fourth TFT is turned on to provide a reference voltage to a first end of the capacitor, and the fifth TFT is turned on and then turned off to provide a power supply voltage to a second end of the capacitor; during a threshold voltage compensating phase, the second TFT is turned on to provide a data voltage to a gate electrode of the first TFT, the fourth TFT is maintained to be in a tum-on state, so as to maintain a voltage of the first end of the capacitor to be equal to the reference voltage, and the first TFT and the third TFT are turned on such that the second end of the capacitor is discharged until a voltage equal to a voltage difference between the data voltage and a threshold voltage of the first TFT, and the first TFT is turned off: during an emission driving phase, the fifth TFT is turned on to provide the power supply voltage to the first end of the first TFT, the seventh TFT is turned on to provide a voltage of tire capacitor to tire gate electrode of the first TFT, the sixth TFT is turned on such that a driving current being provided from 
U.S. Publication No. 2017/026183, 2016/0104427, 2015/0061538, and 2019/0304367, and U.S. Patent No. 10/726790 are providing a similar threshold voltage compensation, but it is being performed in a differing manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA S LANDIS/Examiner, Art Unit 2626